The court reversed this case, among other reasons, on the ground that the transcript failed to show a verdict against the Gulf, Colorado  Santa Fe Railway Company for any amount, whereas the judgment was rendered against it for $700, together with $110.50 interest thereon, on the ground, of course, that the judgment must follow the verdict. Since then appellees have filed a motion for rehearing, and also for certiorari to perfect the record, and in which it has been made to appear that there was a mistake in copying the verdict in the transcript in this respect, and that the jury *Page 151 
did in fact find against the Santa Fe for the amount for which the judgment was rendered. So that this eliminates this apparent error, and to this extent the original opinion is corrected; but, as to the other matters urged in the motion for rehearing, we still adhere to our original opinion, and therefore overrule the motion for rehearing.
Motion overruled.